Eccleston, J.,
delivered the following dissenting opinion:
I concur with the majority of the court in the opinion, that this case ought to he remanded, for the purpose of having the averments in the bill amended. Exceptions having been taken to the averments, the complainant is not entitled to a decree under his Hull, as it now stands, for any trust funds received by Thomas from the trustees.
When the bill shall be amended, the defendant will have the right to put in an answer and to ofier proof in support of it. These proceedings may, very materially change the aspect of the case from what it was at any prior stage; and especially, from what it was when last before the late Court of Appeals. If after the chancellor shall pass his decree in the altered condition of the cause, it shall be brought before us, I think it will then be time enough for us to determine how far the former decision of the appellate court must govern and control the case in its new aspect.
thuse remanded«